Parker, C. J.
The plea is informal in being signed by counsel. The offer is to verify the plea by the oath of the defendants, and in such case the plea should be signed by the defendants personally, so that they may be sworn to the truth of the plea by them signed or subscribed. [13 N. H. Rep. 430, Tappan vs. Sargeant.] If this were the only defect it might perhaps be readily remedied.
The plea is bad also in that a deduction is claimed for interest paid upon the sum alleged to have been included as usury, no special agreement for that as a part of the usury or consideration for the forbearance being alleged. If a party agree to pay usury and include it in a note drawing interest, the interest on the usury is not for the forbearance of the sum upon which the usury is paid, but is for the forbearance of the usury itself, unless it is part of the agreement to forbear, that the payment of the usury shall be delayed, and interest paid on that.
The sum received as usury should be correctly stated.
As the plea only prays a deduction, it is not the proper form to plead in bar of the action.